13-3491-cv
Chalasani v. United Cerebral Palsy


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 2nd day of September, two thousand fourteen.

PRESENT: GUIDO CALABRESI,
                 REENA RAGGI,
                 DENNY CHIN,
                         Circuit Judges.
----------------------------------------------------------------------
SANDHYA CHALASANI,
                         Plaintiff-Appellant,

                   v.                                                    No. 13-3491-cv

UNITED CEREBRAL PALSY,

                         Defendant-Appellee.
----------------------------------------------------------------------

FOR APPELLANT:                           Sandhya Chalasani, pro se, Jamaica, New York.

FOR APPELLEE:                            Sean H. Close, Putney Twombly Hall & Hirson LLP,
                                         New York, New York.


         Appeal from an order of the United States District Court for the Southern District

of New York (Richard J. Sullivan, Judge).
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the order of the district court is AFFIRMED.

       Sandhya Chalasani, pro se, appeals from the district court’s August 13, 2013 order

denying her motion to reconsider its May 22, 2012 dismissal without prejudice of her

employment discrimination complaint against United Cerebral Palsy. We review the

denial of a reconsideration motion for an abuse of discretion. See Lora v. O’Heaney, 602
F.3d 106, 111 (2d Cir. 2010). The district court did not abuse its discretion because

Chalasani failed to point to any controlling decisions or data that the court overlooked, or

anything else that might reasonably be expected to alter the court’s conclusion that her

complaint was properly dismissed without prejudice1 pursuant to Fed. R. Civ. P. 4(m) and

41(b). See id.

       We have considered Chalasani’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the order of the district court.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk of Court




1
 As the district court explained, because the dismissal was “without prejudice,”
Chalasani can re-file any claims that were not time-barred.
                                            2